Citation Nr: 0914664	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1978 until 
November 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

On his April 2005 Substantive Appeal (Form VA-9) the Veteran 
requested a Travel Board hearing before a Member of the Board 
in connection with his claim.  This hearing was initially 
scheduled for June 13, 2007.  The Veteran advised the RO in 
June 2007 that he was unable to report to the hearing at that 
time and requested the hearing be rescheduled.  In July 2007, 
the Veteran was notified that his hearing was rescheduled for 
August 2, 2007; however, the Veteran failed to report for 
that hearing.  Because the Veteran has neither submitted good 
cause for failure to appear or requested to reschedule the 
hearing, the request for a hearing is deemed withdrawn and 
the Board will continue with the appeal. See 38 C.F.R. 
§ 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.  Specifically, the Board finds the 
duty to assist has not been satisfied.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Veteran has proof of a current left 
ear hearing loss disability and has provided statements 
concerning his exposure to noise during service.  The Veteran 
is competent to describe noises he heard during service. Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). Additionally, the Veteran indicated 
on his April 2005 Substantive Appeal that his hearing in the 
left ear worsened from June 1979 until the present.  
Significantly, the private medical records submitted in 
support of the claim noted exposure to noise during service, 
but did not provide any opinion as to the etiology of the 
left ear hearing loss.  As such, the Board is of the opinion 
that the Veteran has provided evidence of a current 
disability, testimony of exposure to noise in service, 
testimony of continued difficulty hearing in the left ear.  
Thus, the Veteran has met the criteria of 38 C.F.R. § 3.159 
and a VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the Veteran a 
VA audio examination for the purpose of 
determining whether the Veteran has 
hearing loss which is due to service.  All 
indicated tests, including audiometric and 
speech recognition using the Maryland CNC, 
should be performed.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the following:

Whether any diagnosed hearing loss is at 
least as likely as not (i.e. at least a 50 
percent probability) medically related to 
the Veteran's active military service, to 
include any inservice noise 
exposure/acoustic trauma?

When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




